UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: June 30, 2007 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 0-49837 WESTSIDE ENERGY CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 88-0349241 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3131 Turtle Creek Blvd, Ste 1300, Dallas, TX 75219 (Address of principal executive offices) (Zip Code) 214/522-8990 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x
